Exhibit CONTROL ACCOUNT AGREEMENT (No Access by Borrower) THIS CONTROL ACCOUNT AGREEMENT ("Agreement") is made effective as of the 21st day of April, 2009 by and among Amber Ready, Inc., a Nevada corporation having a principal place of business at 101 Roundhill Drive, 2nd Floor, Rockaway, New Jersey 07866 ("Borrower"), Hudson Asset Partners, LLC, a Delaware limited liability company having a principal place of business at 14151 Magnolia Cove Road, Jacksonville, Florida 32224("Collateral Agent") and SIGNATURE BANK, a New York commercial bank, having a principal place of business at 950 Third Avenue, New York, New York 10022 ("Depository"). BACKGROUND A.From time to time on and after the date hereof, Borrower may issue up to $12,000,000 of its 18% secured convertible three year promissory notes (as each may be at any time amended, extended, restated, renewed or modified, each a “Convertible Note,” and collectively, the “Convertible Notes”), which are convertible into Units upon the terms set forth in that certain Confidential Private Placement Memorandum, dated March 19, 2009, delivered by the Borrower to the holders of the Convertible Notes (the “Holders”). B.Pursuant to the Subscription Agreement in the form attached to the Memorandum, each Holder has appointed and authorized the Collateral Agent to act as collateral agent under this Agreement. C.Pursuant to a Security Agreement by and between Borrower and the Collateral Agent, Borrower has granted to the Collateral Agent, for the benefit of the Holders, inter alia, a security interest in all dividends, cash, securities, investment property, financial assets and other property issued, paid, declared and/or distributed to Borrower and all rights with respect to the Deposit Account (as hereinafter defined) and all funds therein D.It is a condition precedent to the closing of the issuance and sale of the Convertible Notes that Borrower shall have entered into this Agreement for the benefit of the Holders. E.Borrower has opened a Deposit Account (as hereinafter defined) with Depository. F.The parties are entering into this Agreement to set forth their rights and obligations with respect to the Deposit Account. NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree as follows: 1 1.Defined Terms.Capitalized terms used in this Agreement and not specifically defined in this Agreement have the meaning provided in the Security Agreement (as defined below).The following terms have the respective meanings set forth below. (a)“Business Day” means any day other than a Saturday, Sunday or any day on which Federal or state chartered banks in the State of New York or in the state where the Deposit Account is located are permitted to be closed for legal holidays or by government directive. (b)“Deposit Account” meansthe non-interest bearing demand deposit account that Borrower has opened with Depository in the name of the Borrower , designated as Account Number , together with all replacements, substitutions, increases and decreases of such account and all items from time to time on deposit therein. (c)“Security
